Citation Nr: 0737746	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
the lumbar spine, with nerve root compression, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from January 1964 to May 1964 
and from February 1965 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) at White River 
Junction, Vermont (VT).

The veteran testified at a Travel Board hearing in September 
2004 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

June 2003 and September 2003 rating decisions denied service 
connection for bilateral calcific trochanteric bursitis of 
the hips as secondary to the service-connected lumbar spine 
disability, and RO letters, also dated those months, informed 
the veteran of the decision and of his appeal rights.  The 
claims file contains no evidence that he appealed either 
decision.  So, neither decision is not before the Board and 
neither is addressed in the document below.  See 38 C.F.R. 
§§ 20.200, 20.201 (2007).

In a decision dated in December 2005, the Board denied the 
veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
March 2007, the veteran, through his attorney, and the 
Secretary of Veterans Affairs, through the VA Office of 
General Counsel, submitted a Joint Motion For Remand 
(Motion).  In an Order dated in April 2007, the Court granted 
the Motion, vacated the December 2005 Board decision, and 
remanded the case to the Board for further appellate review 
consistent with the Motion.

In compliance with the Court's remand, and for the reasons 
discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Although the appeal perfected by the veteran was his 
entitlement to an increased rating, the December 2005 Board 
decision determined the veteran abandoned his claim due to 
his failure to comply with the RO's repeat requests for 
evidence.  See 38 C.F.R. § 3.158 (2007).  The basis of the 
Motion was threefold: 1) the Board's decision was contrary to 
Bernard v. Brown, 4 Vet. App. 384 (1993), in that there was 
no determination that deciding the appeal on that basis would 
not prejudice the veteran; 2) the RO never informed the 
veteran that his claim would be deemed abandoned if the 
requested evidence was not submitted but, instead, his claim 
would be decided on the evidence of record; and, 3) the 
requested evidence was in fact submitted or received by the 
RO.

The requested evidence in issue involved records of the 
veteran's treatment for back injuries he may have sustained 
on two separate occasions between 2000 and 2001, Transcript, 
p. 6, and for one of which he was treated by his private 
Chiropractor, Dr. Evans, including a bone scan conducted at a 
private hospital in Barre, or Berlin, Vermont.  He sought 
treatment for the second injury at a VA facility  The veteran 
concedes that the injuries occurred, but asserts they 
resolved, and his increased symptomatology is in fact 
secondary to his service-connected low back disorder.  Id., 
7-8.

The first matter noted by the Board is that the hospital 
where the veteran was referred to by Dr. Evans is frequently 
referred to in the claims file as Berlin Hospital.  In 
February 2003, the veteran provided a completed release (VA 
Form 21-4142) for Central Vermont Hospital, Berlin, VT.  The 
RO's March 2003 letter requesting records was sent to Central 
Vermont Medical Center, Barre, VT.  Central Vermont Medical 
Center is the name listed on the May 2000 X-Ray examination 
report provided in response to the RO's request.  Thus, it 
appears that they are one and the same.  Further, the state 
of the claims file is unclear as to whether that facility did 
any more than conduct the bone scan requested by Dr. Evans.

As concerns Dr. Evans, while the RO's letters to the veteran 
informed him that they needed Dr. Evans' treatment records 
related to him, the RO's letters to Dr. Evans requested 
summaries of his treatment of the veteran.  Dr. Evans' June 
2003 letter to the veteran's then representative provided a 
summary of his treatment.  The Board also notes that the RO 
requested Dr. Evans provide a summary of his treatment of the 
veteran for the period beginning in December 2000, but the 
bone scan at Central Vermont Medical Center was conducted in 
May 2000.  Thus, the Board will ensure the remand 
instructions will in fact be specific as to the information 
and records requested of the care provider concerned.

Although the veteran indicated his willingness to report for 
an examination, Transcript, p. 22, he is nonetheless informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  (Emphasis added)

Further, while the veteran's appeal was pending at the Court, 
it issued the decision of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for any increase that might be granted on appeal.  This 
procedural deficiency can be cured while the case is on 
remand by issuance of a corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

The veteran noted that he was treated at the VA Hospital in 
White River Junction three weeks prior to the hearing.  
Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall send the veteran a 
corrective comprehensive VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, supra.  The letter should 
specifically place the veteran on notice 
that, if the evidence requested below is 
not received within one year of the date 
of request, any readjudication of his 
claim will include whether he in fact 
abandoned it.

2.  After the above is complete, the RO 
shall obtain a current release from the 
veteran for the names and addresses of all 
medical care providers who treated the 
veteran for any symptomatology related to 
his back since April 2000, including Dr. 
Charles Evans, D.C., and Central Vermont 
Medical Center.

3.  After securing the necessary release, 
the RO shall obtain any related records as 
well as up-to-date VA treatment records.  
The RO shall specifically ask Dr. Evans to 
provide copies of his actual treatment 
notes and records related to the veteran's 
back for the period beginning in April 2000 
onwards.  Specifically inform Dr. Evans 
that summaries are not requested.

The RO shall inquire of Central Vermont 
Medical Center if there are any records 
related to the veteran extant other than 
the May 2000 L3 bone scan related to 
treatment of the veteran's back.  If so, 
specifically ask that they be provided.

4.  After all of the above is complete, the 
veteran should be afforded VA examinations 
by appropriate examiners to determined the 
current severity of his service-connected 
lumbar spine, with nerve root compression, 
disability.

The claims folder shall be made available 
to the examiner(s) for review before the 
examination.  The RO shall ensure that the 
claims file is made available to the 
designated examiner(s) at least 48 hours 
prior to the examination to ensure a 
comprehensive review.

The RO shall request the examiner(s) to 
render an opinion as to whether the 
veteran's lumbar spine disability has 
increased in severity when compared to the 
findings at the March 1996 examinations.  
If so, request an opinion as to whether it 
is at least as likely as not (probability 
of at least 50 percent) that any increase 
in severity is due to the natural 
progression of the service-connected 
disability, or is causally related to the 
intervening injuries the veteran sustained 
in 2000/2001, or 2000 and 2001, or some 
other event.  Any opinion(s) should be 
fully explained and the rationale provided.

5.  After the development requested has been 
completed, the RO should review the 
examination report(s) to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

6.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.  Should the RO determine that 
the claim is abandoned due to a failure to 
provide evidence, proper notice to the 
effect shall be provided.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



